Title: To Thomas Jefferson from Edward Bancroft, 13 February 1786
From: Bancroft, Edward
To: Jefferson, Thomas



Sir
Villiers Street London 13th. Feby. 1786.

I some months since took the Liberty of writing you a Letter respecting the situation Mr. Paradise and a Claim of his on the State of Virginia: I was at that time apprehensive, that any partial favour or justice could not properly be shewn to him, or any individual; and yet my feelings were then so much affected by what I knew, and by what he had just represented to me of his difficulties, that I could not resist his desire, that I would write to you on the Subject. As I have not been honored with any Answer I can only presume that you have thought my application to be, what I was then apprehensive it would appear, an improper one and I have given this Explanation of your Silence to Mr. Paradise himself; with such reasons as have on mature reflection occurred  to shew the difficulty which you would naturally have in Complying with that application; and I have now only to Apologize for it as the effect of my Sensibility, rather than of my Judgment, and to assure you of the Profound respect and sincere attachment with which I have the honor to be Sir Your most obedient and most Devoted Humble servant,

Edwd. Bancroft

